DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 23, 2022 has been entered.  Claims 1-2 and 4-21 are pending in the application.  Examiner notes that the amendment entered is a supplemental amendment following an interview held on February 11, 2022, wherein Examiner provided explicit portions of the Applicant’s disclosure which would overcome the prior art and which would be possibly indicative of allowable subject matter; however, the supplemental amendments entered following the interview remain broad and are not aligned with the portions discussed.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over:
Purdon et al. (U.S. 2014/0316217 A1) (hereinafter – Purdon)
Greenwald et al. (U.S. 2006/0167370 A1) (hereinafter – Greenwald)
Re. Claims 1 and 14: Purdon teaches an apparatus (Abstract), wherein the apparatus comprises a data processing unit (Fig. 2A, element 19), which comprises one or more processors (Fig. 2A, element 19) and one or more memories including computer program code (Page 22, section [0181]); and 
the one or more memories and the computer program code with the one or more processors are configured to cause the apparatus at least to:

form a first information about at least one of the following: phase-to-phase coupling between at least two electroencephalographic signals (Page 10, sections [0101] and [0103]), phase-to-amplitude coupling between at least two electroencephalographic signals and amplitude-to-phase coupling between at least two electroencephalographic signals (Page 7, section [0085]),
form a second information about power of at least one electroencephalographic signal (Page 10, section [0102));
the first and second information being related to slow waves having frequencies at or lower than 1 Hz (Page 7, section [0084]).
Although Purton derives first and second information from phase-to-phase coupling and power from at least two EEG signals, Purton does not teach forming an index based on the combination of the first and second information.
Greenwald teaches an invention which can: 
form an index based on the combined first and second information (Fig. 2: step 32, calculation of indices predictive of probability of adverse event; Paragraph 0016: multiple features may be incorporated into an index, wherein an index is a function incorporating one or more features as variables; Claim 6: “… deriving a first biopotential feature and a second biopotential feature from said parameters, and creating an index for predicting the adverse event, said index being derived from a combination of said at least two biopotential features”);
output information about the index (Fig. 2: step 34, displaying features/indices; Paragraph 0016: “These features and indices may be displayed to the user on the display device 50 in step 34”); and 

Additionally or alternatively, Purdon also teaches prediction of a further development of neurological function level of the brain of the person on the basis of an analysis of acquired information, (which would be an index in view of Greenwald) (Page 6, section [77]; Page 12, sections [0116]-[0117]).
Greenwald further teaches the prediction indicating whether the person is, or is at least expected to be, under the influence of at least one of the following: epileptic activity, brain dysfunction, neural injury, sleep, and one or more non-zero amounts of anesthetic drug substance (Claim 6: predicting adverse psychological and neurological adverse events from an index generated from a first and second biopotential feature; Examiner notes that prediction of adverse psychological events would also indicate that a person is under the influence of at least brain dysfunction).
Alternatively or additionally, since Purdon is directed toward monitoring the effect of anesthesia on a patient, the combination of Purdon in view of Greenwald would create a prediction indicating whether the person is under the influence of an anesthetic drug substance (Title, Abstract: utilizing coherence and synchrony information to identify current and future state of the person with the administration of at least one drug having anesthetic properties).
Re. Claim 2: Purdon teaches an apparatus (Abstract) comprising one or more processors (Fig. 2A, element 19) and one or more memories including computer program code (Page 22, section [0181]); and the one or more memories and the computer program code with the one or more processors are configured to cause the apparatus at least to:

form a first information about at least one of the following: phase-to-phase coupling between at least two electroencephalographic signals (Page 10, sections [0101] and [0103]);
form second information by measuring power of at least one electroencephalographic signal (Page 10, section [0102]), the first and second information being related to slow waves having frequencies at or lower than 1 Hz (Page 7, section [0084]);
perform a first comparison between the first information and a corresponding coupling template information that is based on a reference brain function (Page 6, section [0077]);
perform a second comparison between the second information and corresponding power template information that is based on a reference brain function (Page 6, section [0077]);
combine the first and second comparison (Page 7, section [0082]-[0083]; Fig. 5A, elements 508, 510, and 512]).
Purdon does not explicitly describe forming an index based on the combined first and second information (i.e., comparisons), nor outputting information about the comparison index.
The concept of forming an index based on combined first and second information is taught by Greenwald, wherein the motivation to do so has also been provided (see rejection of claims 1 and 14).  Prediction of further development of neurological function level of the brain of the person on the basis of the index is also taught by either Purdon in view of Greenwald or Greenwald alone (see rejection of claims 1 and 14).  The concept of the prediction indicating whether the person is, or is at least expected to be, under the influence of at least one of the following: epileptic activity, brain dysfunction, neural 
Re. Claims 4 and 17: Purdon in view of Greenwald teach the invention according to claims 2 and 16.  Purdon further teaches an apparatus wherein the one or more memories and computer program code with the one or more processors are configured to cause the apparatus to perform the second comparison between the second information and a corresponding power template information that is based on a reference brain function in order to normalize the second information (Page 10, section [0102]: the spectral power are compared to a baseline period before propofol administration).
Re. Claim 5:  Purdon in view of Greenwald teach the device according to claim 1.  Purdon further teaches an apparatus wherein the one or more memories and computer program code with the one or more processors are configured to cause the apparatus to combine the first information and the second information (Page 8, section [0087]), perform a combined comparison between the combined information and a corresponding combined template information that is based on a reference brain function (Page 17, section [0142]-[0144]), and output information about the combined comparison (Page 8, section [0087]).
Re. Claim 6:  Purdon in view of Greenwald teach the device according to claim 1.  Purdon further teaches an apparatus wherein the one or more memories and computer program code with the one or more processors are configured to cause the apparatus to receive the at least two electroencephalographic signals of the brain of the person who is at least expected to be under influence of at least one in the following list: epileptic activity (Page 9, section [0096]), brain dysfunction (Page 9, section [0096]), neural injury (Page 2, section [0045]), sleep (Page 21, section [0174]), and one or more non-zero amounts of anesthetic drug substance (Page 1, section [0003)).
Re. Claim 7:  Purdon in view of Greenwald teach the device according to claim 2.  Purdon further teaches an apparatus wherein the one or more memories and computer program code with the one or more processors are configured to cause the apparatus to estimate whether the person is under the influence of the at least one in the list on the basis of the first comparison (Page 6, section [0076]; Fig. 4, elements 408, 410).
Re. Claim 8:  Purdon in view of Greenwald teach the device according to claim 2.  Purdon further teaches an apparatus wherein the one or more memories and computer program code with the one or more processors are configured to cause the apparatus to predict a neurological function level of the person on the basis of the first comparison (Page 6, section [0077]; Page 12, sections [0116]-[0117]).
Re. Claim 12:  Purdon in view of Greenwald teach the device according to claim 1.  Purdon further teaches an apparatus wherein the one or more memories and computer program code with the one or more processors are configured to cause the apparatus to form the first information on the basis of at least one of the following: information theoretical measures, phase locking multipliers (Page 10, section [0103]), demodulation, probability density estimation (Page 15, section [0131]), bivariate measures, correlation (Page 6, section [0077]), multivariate causality measures, and coupling fingerprints.
Re. Claim 13:  Purdon in view of Greenwald teach the device according to claim 1.  Purdon further teaches a device wherein the apparatus comprises an electrode system configured to provide the data processing unit with the at least two electroencephalographic signals of the brain of the person (Page 5, section [0069]).
Re. Claim 15: Purdon in view of Greenwald teach the method according to claim 14.  Purdon further teaches the method comprising normalizing the first information by performing a first 
outputting information about a result of the first comparison (Page 8, section [0092]).
Re. Claim 16: Purdon in view of Greenwald teach the method according to claim 14.  Purdon further teaches the method further comprising normalizing the first information (see rejection of claim 15) and the second information (Page 10, section [0102]: a chi-square test requires normalization); and outputting information about a result of at least one of the following: the normalized first information and the normalized second information (Page 8, section [0087]).
Re. Claim 18:  Purdon in view of Greenwald teach the device according to claim 1.  Purdon further teaches the one or more memories and the computer program with the one or more processors are configured to cause the apparatus to normalize the first and second information (Page 10, section [0101]: a chi-square test requires normalization).
Re. Claim 19: Purdon in view of Greenwald teach the device according to claim 1.  Greenwald further teaches the invention wherein the prediction is based on a machine-learned structure (Paragraph 0016: “The index function may be linear or nonlinear, or may have an alternative form such as a neural network;” Paragraph 0020: “The mathematical structure of the index, the variables and the coefficients used and their method of combination were developed using a statistical modeling technique;” Paragraph 0022: exemplary formation of a predictive model which combines candidate features with highest probability of prediction; Paragraph 0031: index formed whose value is predictive of the probability of the subject suffering an adverse event).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over:
Purdon et al. (U.S. 2014/0316217 A1) (hereinafter – Purdon)
Greenwald et al. (U.S. 2006/0167370 A1) (hereinafter – Greenwald)
Kortelainen (US 2016/0287169) (hereinafter – Kortelainen)
Re. Claims 9 and 10:  Purdon in view of Greenwald teach the device according to claim 8.  While Purdon teaches a device capable of predicting a further development of a user’s neurological function level of the person based on a comparison between two EEG signals (Page 1, section [0007]; Page 6, section [0071]; Page 7, section [0078]; Pages 12-13, section [0114]), and notes that a phase difference between two areas of the user’s brain decreases with anesthetic infusion (Pages 12-13, sections [0114]-[0118]), resulting in the phase coherence decreasing towards zero (Page 12, sections [0114]-[0015]), Purdon as modified fails to teach a system that predicts a good outcome for the patient if a difference between the first information and the coupling template information is smaller than a first determined threshold.
Kortelainen teaches an apparatus for predicting neurological recovery of a patient using EEG signals (Abstract) in response to infusion of an anesthetic (Page 1, section [0022]), and notes that slow wave characteristics caused by anesthetizing a user are disrupted when the user is brain damaged (Page 1, section [0022]) resulting in a difference in response data between a brain injured patient and a healthy patient (Fig. 7, elements 700 and 702), wherein a difference in the phase of the EEG signals may be determined in order to predict neurological outcome (Pages 4-5, section [0058]), and the neurological recovery of a user may be predicted using a threshold set by a healthy user’s expected slow wave response to anesthesia (Page 5, section [0060]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the apparatus of Purdon predict a positive neurological recovery level when the difference in actual phase coherence response and the expected phase coherence in response to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Purdon et al. (U.S. 2014/0316217 A1) (hereinafter – Purdon)
Greenwald et al. (U.S. 2006/0167370 A1) (hereinafter – Greenwald)
John (US 4705049) (hereinafter – John) 
Re. Claim 11:  Purdon in view of Greenwald teach the device according to claim 1.  While Purdon teaches a device for acquiring an EEG spectrograph with a separated phase and frequency (Fig. 8B), Purdon fails to teach how the phase and frequency are separated. 
John teaches a device for processing EEG signals (Abstract), and notes that it is known in the art to separate a frequency and phase using a convolution transform such as a Fast Fourier Transform (FFT) (Fig. 1, element 16b; Col. 2, lines 3-35; Col. 6, lines 32-53). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the EEG processing device of Purdon separate the frequency and phase using a Fast Fourier Transform taught by John, since it would be the simple substitution of one known element (an EEG system capable of separating a frequency and phase component using unknown methods) with .

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Purdon et al. (U.S. 2014/0316217 A1) (hereinafter – Purdon)
Greenwald et al. (U.S. 2006/0167370 A1) (hereinafter – Greenwald)
Sabel et al. (U.S. 2011/0066586 A1) (hereinafter – Sabel)
Re. Claims 20 and 21: Purdon in view of Greenwald teach the device according to claims 1 and 19.  Purdon and Greenwald do not explicitly teach the invention wherein the prediction is used in providing and/or proposing to provide injury/dysfunction recovery estimation and control.
Examiner notes that this is a recitation of intended use.  However, in order to further prosecution, Examiner has presented additional evidence:
Sabel teaches an invention wherein a prediction is used in providing and/or proposing to provide injury/dysfunction recovery estimation and control (Paragraphs 0051, 0057: prediction of recovery with outcome prediction model, wherein extent of recovery and restoration can be estimated).  Sabel teaches analogous art in the technology of treatment of cognitive/neurological conditions (Paragraphs 0001-0003).
It would have been obvious to one having skill in the art before the effective filing date to have modified Purdon in view of Greenwald to have included a prediction of estimated recovery and control as taught by Sabel, the motivation being that being able to predict treatment outcome is important to optimize therapy and improve efficacy thereof (Paragraph 0051).
.

Response to Arguments
Applicant's arguments filed February 23, 2022 and earlier arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Greenwald differs from Purdon in the frequency bands analyzed, and that Greenwald can only combine powers and is silent regarding phases:
	Although Applicant argues that Greenwald teaches nothing about combination of powers and phases for forming an index, the elementary concept of forming an index from two forms of biological information is what is utilized by Examiner to modify Purdon.  Purdon extracts first and second information as required by the claims, wherein Examiner has presented the concept of combining information to form an index, citing motivation from Greenwald indicating that a combined index whose value is predictive of the probability of the occurrence of a certain event.  Both the concept and motivation to combine the concept do not preclude Greenwald from being combined with Purdon.  Applicant’s argument is directed towards the particulars of Greenwald, and not the merits of the combination.
	Regarding Applicant’s argument that the focus of Greenwald is readily contrastable with the patients referred to in the instant application:
	Applicant argues:
“Additionally, patients of Greenwald can communicate. But comatose patients cannot and hence, as noted in the instant specification, these patients generally represent a substantial diagnostic challenge as detecting the potential diffuse brain injury in the early phase of recovery is highly demanding.”
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791